      Case 1:21-cr-00126-JPO Document 26 Filed 03/25/21 Page 1 of 1

                        DAWN M. FLORIO LAW FIRM, PLLC
                           Attorney & Counselors at Law
                          488 Madison Avenue, 20th Floor
                               New York, NY 10022
                            Telephone: (212) 939-9539
                             Facsimile: (347) 398-8062
                            DawnMFlorio@yahoo.com




                                                             March 23, 2021


VIA ECF
Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall United State Courthouse
40 Foley Square, Room 2101
New York, New York 10007


                              RE:     United States v. Alex Harris
                                      1:21-CR-00126-JPO

Honorable Oetken;

         I, Dawn M. Florio, attorney at law, represent Alex Harris on the above case
matter. I am requesting that Alex Harris be allowed to travel to the Northern District to
visit his family in Ulster County.

       I have spoken to AUSA Kevin Mead and Pretrial Service Officer Dominique
Jackson they take no position.

       I am requesting that this application be acknowledged and considered.

  Granted
  So ordered.                                                Sincerely,
   3/25/2021
                                                             Dawn M. Florio

                                                             Dawn M. Florio, Esq.


CC:    AUSA Kevin Mead
       Pretrial Dominique Jackson
